Exhibit 10.26

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 28, 2014
(together with all schedules and exhibits hereto, this “Fourth Amendment”), is
entered into by and among CCT FUNDING LLC, a Delaware limited liability company
(the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as
administrative agent (in such capacity, the “Administrative Agent”) and a Lender
(DBNY and each other Lender party to the Credit Agreement described below, the
“Lenders” and each a “Lender”). Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement
described below.

RECITALS:

A. The Borrower, the Administrative Agent and DBNY are parties to a Credit
Agreement dated as of August 22, 2011 as amended by the First Amendment to
Credit Agreement dated as of February 28, 2012, as further amended by the Second
Amendment to Credit Agreement dated as of August 20, 2012 and as further amended
pursuant to the Third Amendment to Credit Agreement dated as of February 11,
2013 (the credit agreement, as amended prior to the date hereof, the “Credit
Agreement” and the Credit Agreement, as amended by this Fourth Amendment, the
“Amended Credit Agreement”).

B. DBNY currently holds 100% of the Tranche B1 Commitment and Tranche B2
Commitment under the Credit Agreement. Healthcare of Ontario Pension Plan
(“HOOPP”) currently holds 100% of the Tranche D Commitment under the Credit
Agreement.

C. The parties hereto desire, among other things, to (i) increase the Tranche B1
Commitment, (ii) extend the Scheduled Commitment Termination Date applicable to
the Tranche B1 Loans under the Credit Agreement and (iii) make certain other
related amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Fourth Amendment Closing Date” means January 28, 2014.



--------------------------------------------------------------------------------

(b) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Applicable Margin” means (a) with respect to all outstanding Tranche A Loans
provided by the Tranche A Lenders, 1.70% per annum plus, if a Manager Removal
Event has occurred, up to an additional 1.00% as specified by the Administrative
Agent in its sole discretion, (b) with respect to all outstanding Tranche B1
Loans provided by the Tranche B1 Lenders, 1.80% per annum plus, if a Manager
Removal Event has occurred, up to an additional 1.00% as specified by the
Administrative Agent in its sole discretion, (c) with respect to all outstanding
Tranche B2 Loans provided by the Tranche B2 Lenders, 2.325% per annum plus, if a
Manager Removal Event has occurred, up to an additional 1.00% as specified by
the Administrative Agent in its sole discretion, and (d) with respect to all
outstanding Tranche D Loans provided by the Tranche D Lenders, 2.325% per annum
plus, if a Manager Removal Event has occurred, up to an additional 1.00% as
specified by the Administrative Agent in its sole discretion.

“Scheduled Commitment Termination Date” means (a) with respect to the Tranche A
Commitment, the second anniversary of the Closing Date, (b) with respect to the
Tranche B1 Commitment, the first anniversary of the Fourth Amendment Closing
Date and (c) with respect to the Tranche B2 Commitment and the Tranche D
Commitment, the second anniversary of the Third Amendment Closing Date.

“Tranche B1 Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $140,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche B1 Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) and (b) on and after the Commitment Termination Date, zero.

Section 2. Maximum Commitment. For the avoidance of doubt, the Maximum
Commitment on and after the Fourth Amendment Closing Date shall be $340,000,000.

Section 3. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Fourth Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Fourth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Fourth Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Fourth Amendment
and to perform its obligations under the Credit Agreement and the Notes, in each
case as amended by this Fourth Amendment and each other Credit Document to be
executed by it and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

 

-2-



--------------------------------------------------------------------------------

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Fourth Amendment and the other Credit
Documents to be executed and delivered in connection with this Fourth Amendment
and to act with respect to this Fourth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to the Administrative Agent in connection with the closing
of the Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Notes. Upon the request of any Lender to the Borrower made in accordance
with Section 3.02 of the Amended Credit Agreement, such Lender shall receive a
Note (including Schedule 1 for such Note that is accurate as of the Fourth
Amendment Closing Date) substantially identical to Exhibit B to the Amended
Credit Agreement duly executed and delivered by an Authorized Representative of
the Borrower. Upon each requesting Lender’s receipt of such Note, each Lender
shall promptly return or destroy any prior Note that such Lender held which
evidenced the Loans represented by the new Note such Lender has so received.

(d) Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents, Management Agreement and
LLC Agreement are required to be replaced, amended, supplemented or otherwise
modified to secure or otherwise contemplate the obligations set forth in this
Fourth Amendment and the Amended Credit Agreement, such replacements,
supplements or other modifications dated the Fourth Amendment Closing Date (or
such later date as the Administrative Agent may agree in its discretion), in
form and substance reasonably satisfactory to the Administrative Agent.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the Fourth Amendment Closing Date, be pending
or, to the knowledge of the Borrower, threatened in writing with respect to any
of the transactions contemplated hereby or by the Amended Credit Agreement which
could, in the reasonable opinion of the Administrative Agent, be adverse in any
material respect to the Borrower.

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Fourth Amendment Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that, as of
such date:

(1) all conditions set forth in this Section 3 (CONDITIONS PRECEDENT) have been
fulfilled;

 

-3-



--------------------------------------------------------------------------------

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Amended Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the Fourth Amendment Closing Date
(unless expressly made as of a certain date, in which case it shall be true and
correct in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(g) Opinions of Counsel. The Administrative Agent shall have received a
customary opinion letter, dated as of the Fourth Amendment Closing Date and
addressed to the Lenders and the Administrative Agent, from Dechert LLP, counsel
to the Borrower, the Manager and CNL, addressing the matters set forth in
Exhibit F hereto, which shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Required Lenders:

(h) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G hereto addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Manager set
forth therein shall be true and correct in all material respects as of the
Fourth Amendment Closing Date and immediately after the initial funding of any
Tranche D Loans with the same effect as if then made.

(i) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit H hereto addressed to the Administrative Agent and the
Lenders. All representations and warranties of CNL set forth therein shall be
true and correct in all material respects as of the Fourth Amendment Closing
Date and immediately after the initial funding of any Tranche D Loans with the
same effect as if then made.

(j) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this Fourth Amendment.

(k) Federal Reserve Form U-1. Each Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the relevant Lender
reflecting the Maximum Commitment on and after the Fourth Amendment Closing
Date, giving effect to the Fourth Amendment.

(l) After giving effect to any requested Borrowing on the Fourth Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

 

-4-



--------------------------------------------------------------------------------

(m) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this Fourth Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; all certificates and opinions delivered
pursuant to this Fourth Amendment shall be addressed to the Administrative Agent
and the Lenders, or the Administrative Agent and the Lenders shall be expressly
entitled to rely thereon; the Lenders and their counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Fourth Amendment and the Amended Credit Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent. The
contemporaneous exchange and release of executed signatures pages by each of the
Persons contemplated to be a party hereto shall render this Fourth Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

Section 4. Miscellaneous.

(a) GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Fourth Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Administrative Agent (or other applicable party thereto as the case may
be), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Fourth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Fourth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Fourth Amendment.

(d) Counterparts. This Fourth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

-5-



--------------------------------------------------------------------------------

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fourth Amendment.

(g) Entire Agreement. This Fourth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER CCT FUNDING LLC, as Borrower By:   CORPORATE CAPITAL TRUST, INC., as
its Designated Manager By:  

/s/ Paul S. Saint-Pierre

  Name:   Paul S. Saint-Pierre   Title:   Secretary and Chief Financial Officer
ADMINISTRATIVE AGENT DEUTSCHE BANK AG, NEW YORK BRANCH as Administrative Agent
By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ Satish Ramakrishna

  Name:   Satish Ramakrishna   Title:   Managing Director LENDER DEUTSCHE BANK
AG, NEW YORK BRANCH, as Lender By:  

/s/ Ian R. Jackson

  Name:   Ian R. Jackson   Title:   Director By:  

/s/ Satish Ramakrishna

  Name:   Satish Ramakrishna   Title:   Managing Director

The Commitment of the Lenders is as follows:

 

Type of Commitment:

   Amount of
Commitment:     

Lender:

   Percentage
of Tranche:  

Tranche A Commitment

     N/A       Deutsche Bank AG, New York Branch      100 % 

Tranche B1 Commitment

   $ 140,000,000       Deutsche Bank AG, New York Branch      100 % 

Tranche B2 Commitment

   $ 100,000,000       Deutsche Bank AG, New York Branch      100 % 

Tranche D Commitment

   $ 100,000,000       Healthcare of Ontario Pension Plan      100 %    

 

 

       

Total Commitment:

   $ 340,000,000            

 

 

       

Signature Page to Fourth Amendment